                         Case 1:20-cv-09971-AT Document 25 Filed 02/26/21 Page 1 of 1

Attorneys admitted in
California, New York,
Texas, Pennsylvania,
Maine, and District of Columbia
                                                                                                2/26/2021
Sender’s contact:
scott@donigerlawfirm.com                                                                      Brooklyn, New York 11222
(310) 590-1820




                                                February 25, 2021

DELIVERED VIA ECF

Honorable Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
Courtroom 15D
New York, NY 10007

                                  Case Title:        White v. UMG Recordings, Inc. et al; 1:20-cv-09971-AT
                                  Re:                Request to Adjourn Initial Pretrial Conference

Your Honor:

        This office, along with the Law Office of William Igbokwe and the Law Office of Carlos Santiago, P.C.,
represents Plaintiff, Jordan White, in the above-referenced action. We write, along with counsel to Defendants
UMG Recordings, Inc, Jordan Jenks, and Jordan Carter (“Defendants”) to respectfully request an adjournment
of the Initial Pretrial Conference currently scheduled for March 4, 2021 at 11:20 a.m. This is the second request
for an extension of the Initial Pretrial Conference.

      The parties request an adjournment because certain Defendants have not yet appeared and the appearing
Defendants plan on requesting a pre-motion conference regarding their anticipated motion to dismiss the
complaint following the conclusion of the exchange of letters required by the Individual Rules of this Court.

        For this same reason, Defendant Jordan Jenks respectfully requests a 30-day extension of his deadline to
answer or move in response to the Complaint. That deadline is currently March 1, 2021, and there have been no
prior requests to extend it.

          We thank Your Honor for consideration of this request.

     GRANTED in part, DENIED in part. The parties’ request to adjourn the conference
     scheduled for March 4, 2021 is DENIED. By March 31, 2021, Defendant Jenks shall
     answer or otherwise respond to the complaint.

     SO ORDERED.

     Dated: February 26, 2021
            New York, New York


12931179.1/98102-00001
